Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicant’s Election filed September 9, 2022.  Claims 14-33 are pending in the present application.


Election/Restrictions
Applicant’s election of Group I (claims 14-30) in the reply filed on September 9, 2022 is acknowledged.  Applicants further election of an antisense nucleic acid as the reagent for miR-708 inhibition in the reply filed on September 9, 2022 is also acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was timely made in the reply filed on September 9, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-30 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed May 22, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been placed in the file.


Drawings
The Drawings filed on May 22, 2020 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14, 15 and 18-28 are rejected under 35 U.S.C. 103 as being obvious over Rodriguez-Comas et al. (Diabetes, October 2, 2017 Vol. 66:3029-3040) (submitted and made of record on the IDS filed May 22, 2020).
The claims are drawn to a method of treating type II diabetes or obesity, comprising introducing to a subject in need thereof a therapeutically effective amount of a reagent for microRNA-708 inhibition.
Rodriguez-Comas et al. is relevant and relied upon in its entirety.  Rodriguez-Comas et al. teach a method of treating type II diabetes or obesity, comprising introducing to a subject in need thereof a therapeutically effective amount of a reagent for microRNA-708 inhibition. For example, Rodriguez-Comas et al. teach stress-induced microRNA-708 impairs -cell function and growth.  More specifically, Rodriguez-Comas et al. identified miR-708 as the most upregulated miRNA in ob/ob mice islets cultured at low glucose concentrations, a setting that triggers a strong stress response.  Moreover, Rodriguez-Comas et al. found that miR-708 inhibition using a LNA antisense miRNA Power Inhibitor recovered glucose-stimulated insulin secretion (GSIS) in islets cultured at low glucose. 
It should be noted that the “capable of” language as recited in claims 19-28 denotes a latent property.  The Examiner is interpreting the LNA antisense miR-708 Power Inhibitor of Rodriguez-Comas et al. to possess the capable of properties recited in each of claims 19-28, absent some evidence to the contrary. 
Before the effective filing date of the claimed invention, it was known that miR-708 expression is perturbed in pancreatic islets from diabetic and obese mice.  It would have been obvious to devise the methods as claimed as taught and suggested by Rodriguez-Comas et al. for the treatment of type II diabetes or obesity.  
The skilled person would have expected reasonable expectation of success to devise a method of treating type II diabetes or obesity, comprising introducing to a subject in need thereof a therapeutically effective amount of a reagent for microRNA-708 inhibition since the teachings of Rodriguez-Comas et al. provides an expectation of success.
Therefore, it would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of Rodriguez-Comas et al., absent some evidence to the contrary.

******
Claims 14, 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over Rodriguez-Comas et al. (Diabetes, October 2, 2017 Vol. 66:3029-3040) (submitted and made of record on the IDS filed May 22, 2020) in view of Dileepan et al. (PLOS ONE, 2016 Vol. 11(3): e0150842, pages 1-17).
Rodriguez-Comas et al. is relevant in its entirety and relied upon as discussed above.
Rodriguez-Comas et al. do not teach that the LNA antisense miR-708 Power Inhibitor comprises a nucleotide sequence set forth in SEQ ID NO: 1 or SEQ ID NO: 2 of the present invention.
Dileepan et al. teach a miR-708 mimic which comprises SEQ ID NO: 1 of the present invention.  See Dileepan et al. (mature miR-708 sequence: 5’-AAGGAGCUUACAAUCUAGCUGGG-3’).
It would have been obvious to design SEQ ID NO: 2 of the present invention since it is reverse complementary to the microRNA-708 of Dileepan et al.
Before the effective filing date of the claimed invention, it was known that miR-708 expression is perturbed in pancreatic islets from diabetic and obese mice.  It would have been obvious to devise the methods as claimed as taught and suggested by Rodriguez-Comas et al. for the treatment of type II diabetes or obesity.  
Before the effective filing date of the claimed invention, the sequence of miR-708 was known.  It would have been obvious to use the reverse complement of the known mature miRNA sequence for knockdown studies.   
The skilled person would have expected reasonable expectation of success to devise a method of treating type II diabetes or obesity, comprising introducing to a subject in need thereof a therapeutically effective amount of a reagent for microRNA-708 inhibition since the teachings of Rodriguez-Comas et al. provides an expectation of success.
Therefore, it would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of Rodriguez-Comas et al. in view of Dileepan et al., absent some evidence to the contrary.

******
Claims 14, 29 and 30 are rejected under 35 U.S.C. 103 as being obvious over Rodriguez-Comas et al. (Diabetes, October 2, 2017 Vol. 66:3029-3040) (submitted and made of record on the IDS filed May 22, 2020) in view of Miles et al. (Diabetes Care, 2002 Vol. 25:1123-1128).
Rodriguez-Comas et al. is relevant in its entirety and relied upon as discussed above.
Rodriguez-Comas et al. do not teach wherein the reagent for microRNA-708 inhibition is introduced to the subject sequentially or simultaneously in combination with an additional reagent for type II diabetes and obesity, such as Orlistat.
Miles et al. teach that after one year of treatment, mean weight loss was greater in the Orlistat than the placebo group.  Miles et al. conclude that Orlistat is a useful adjunctive treatment for producing weight loss and improving glycemic control, serum lipid levels, and blood pressure in over weight patients with type 2 diabetes.
Before the effective filing date of the claimed invention, it was known that miR-708 expression is perturbed in pancreatic islets from diabetic and obese mice.  It would have been obvious to devise the methods as claimed as taught and suggested by Rodriguez-Comas et al. for the treatment of type II diabetes or obesity.  
It would have been obvious to modify the teachings of by Rodriguez-Comas et al.  to include the Orlistat treatment of Miles et al. for beneficial and additive effects of treating diabetes and/or obesity.
The skilled person would have expected reasonable expectation of success to devise a method of treating type II diabetes or obesity, comprising introducing to a subject in need thereof a therapeutically effective amount of a reagent for microRNA-708 inhibition since the teachings of Rodriguez-Comas et al. provides an expectation of success.
Therefore, it would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of Rodriguez-Comas et al. in view of Miles et al., absent some evidence to the contrary.


Claims Rejection - Improper Markush
Claim 15 is rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims include regents for microRNA-708 inhibition which do not share a common substantial feature (i.e. there is no common “core” structure shared by all members of the group).  The claim encompasses reagents which can be short hairpin RNA (shRNA), an antisense nucleic acid, ribozyme, dominant negative mutation, CRISPR-Cas9, CRISPR-Cpf1 and zinc finger nuclease with different physical and chemical structures and unique functionalities and modes of operation.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  

Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635